            Case 16-20039 Document 50 Filed in TXSB on 10/29/18 Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION


IN RE:                                                          CASE NO:         16-20039-C-13
HUMBERTO & JESSICA L HURTADO

Debtors


            CHAPTER 13 TRUSTEE'S NOTICE OF ADJUSTMENT TO PLAN PAYMENT

       NOTICE IS HEREBY GIVEN, that on July 13, 2018, FCI LENDER SERVICES INC filed a
Notice of Mortgage Payment Change (docket #48). No party in interest filed a timely motion seeking a
stay and obtained an order staying the proposed adjustment within the 21 day time period specified in
the notice. Therefore, pursuant to Paragraph 1 of the Chapter 13 plan, the Trustee has adjusted the
Chapter 13 plan payment.


        Effective with the November 28, 2018 plan payment, the Chapter 13 plan payment is increased
by the sum of $53.26, for a total payment of $3,103.26. This increase is effective to all subsequent plan
payments, unless otherwise ordered by the Court. Failure of the Debtors to comply with this
adjustment shall be grounds for dismissal of this case.


DATED: October 29, 2018                                     /s/ CINDY BOUDLOCHE
                                                            CINDY BOUDLOCHE
                                                            CHAPTER 13 TRUSTEE
                                                            555 N. Carancahua Ste 600
                                                            Corpus Christi, TX 78401-0823
                                                            (361) 883-5786




                                                        1
#586
            Case 16-20039 Document 50 Filed in TXSB on 10/29/18 Page 2 of 2


CASE NO: 16-20039-C-13                         HUMBERTO & JESSICA L HURTADO


                                      CERTIFICATE OF SERVICE


    I hereby certify that on or about October 29, 2018, a true and correct copy of the foregoing Notice of
Adjustment to Plan Payment was served electronically or by United States Postal Service, first class postage
prepaid to the Debtors and the Debtors' Counsel.


 Debtors
 HUMBERTO AND JESSICA L. HURTADO
 5538 BOWIE ST
 CORPUS CHRISTI, TX 78415
 Attorney for Debtors
 LAW OFFICE OF JOEL GONZALEZ PLLC
 700 EVERHART RD STE G-2
 CORPUS CHRISTI, TX 78411

Parties Requesting 2002 Notice

LINEBARGER GOGGAN BLAIR
& SAMPSON LLP
PO BOX 17428
AUSTIN, TX 78760-7428
                                                             /s/ CINDY BOUDLOCHE
                                                             CINDY BOUDLOCHE, TRUSTEE




                                                         2
#586
